
	

116 HR 394 IH: 21st Century Voting Act
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS
		1st Session
		H. R. 394
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2019
			Ms. Meng (for herself and Mr. Cohen) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To protect, improve, and modernize the act of voting.
	
	
 1.Short titleThis Act may be cited as the 21st Century Voting Act.2.Commission establishedThere is hereby established the Commission on Voting (referred to in this Act as the Commission).3.Commission duties(a)Proposed legislationThe Commission shall report to Congress proposed legislation that would accomplish the following:(1)Election Day shall be made a national holiday.(2)Every American shall be automatically, and permanently, registered to vote at the age of 18, or upon receipt of citizenship if older than 18 years of age.(3)Every person released from prison who formerly held the right to vote shall have that right restored immediately upon release.(4)Voter registration shall be made portable among every State and locality.(5)Polling place and registration status shall be made available to individual voters online.(6)Voting cybersecurity protection efforts carried out by Federal agencies shall be streamlined and strengthened.(7)Additional Federal resources shall be made to State and local election boards and agencies.(8)A quadrennial review of voting in America shall be performed each year following the election of the President of the United States.(b)DeadlineThe proposed legislation required by subsection (a) shall be submitted to Congress not later than 1 year after the date of enactment of this Act.(c)Introduction and vote requiredThe proposed legislation submitted to Congress pursuant to subsection (b) shall be introduced by the Speaker of the U.S. House of Representatives within 14 days of receipt of the proposal, and receive a vote in the House within 14 days thereafter. Should the measure pass the House, it shall receive consideration and a vote in the Senate within 14 days of passage in the House.4.Commission membership(a)Number and appointmentThe Commission shall be comprised of 15 members appointed, in equal number, by the President, the Majority Leader of the Senate, the Minority Leader of the Senate, the Speaker of the House of Representatives, and the Minority Leader of the House of Representatives.(b)ChairThe President shall select the Chair of the Commission.(c)Timing of appointmentsAppointments to the Commission shall be made not later than 30 days after the date of enactment of this Act.(d)VacanciesAny vacancy in the Commission shall not affect its powers and shall be filled in the manner in which the original appointment was made.(e)CompensationMembers of the Commission shall serve without pay.(f)Travel expensesEach member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.